DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 24 and 25 have items labeled in Korean language/number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al (10,436,469 B2) in view of Mornan et al (2016/0290348 A1).
Regarding to claim 1, Mun et al disclose an air cleaner (10 in Fig. 1) comprising: a fan (100 & 200 in Fig. 23) that is configured to suck air in an axial direction and 
Regarding to claims 4-6, Mornan et al show in Figure 9 that the cutoff portion is inclined closer to the outer wall as it progresses from a lower end to an upper end, and comprises a vertical portion that extends vertically from a lower end; a horizontal portion that extends in the radial direction from an upper end of the vertical portion to one side of the guide rib close to the outer wall (see details of Fig. 9); and each of the plurality of guide ribs includes a plurality of teeth (see 30 in Fig. 9) that are located in an upper end of a respective guide rib and that are spaced apart from each other in the radial direction, wherein each of the plurality of teeth has an upper end that is convex, and has a width in the radial direction that becomes wider as it progresses from the upper end to a lower end.
Regarding to claim 7, Mornan et al show in Figure 8 that each of the plurality of guide ribs (30 in Fig. 8) includes a bending portion that is located at a lower end of a 
Regarding to claim 8, Mornan et al show in Figure 7 that a plurality of guide ribs (20) connects the inner circumferential surface of the outer wall and the outer circumferential surface of the inner wall.
Regarding to claim 9, Son et al disclose the fan (200 in Fig. 3) comprising a hub (283) that is coupled to a rotation shaft of the fan motor (265) and that extends with a radius that increases in a direction of air flow through the annular air flow path; a shroud (281 in Fig. 5) that is spaced apart from the hub (283), that extends in a direction in which the hub (283) extends, and that includes a central portion (284) that defines a suction port that is configured to suck air; and a plurality of blades (288) that are located between the hub and the shroud (281).
Regarding to claim 10, Son et al disclose a fan housing (201 in Figs. 1 & 3) that is configured to receive the fan (200), wherein the outer wall is located above the fan housing, and wherein a lower portion of the inner wall is located in an opened upper side of the hub.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts further discloses each of the plurality of flow guide protrusions has a protruded height from the negative pressure surface that decreases from a lower end of the flow guide protrusion to an upper end of the flow guide protrusion, and each of the plurality of guide ribs has an upper end and a lower end that are oriented in the rotation direction of the fan as the upper end and the lower end progress in the radial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 21, 2022